Judge Phillips
dissenting.
In holding that the order appealed from does not affect a substantial right, the majority failed to note that of the “particular facts” of the case the most significant is that the defendants are sued for the same wrongs, one as agent and the other as principal. Which means, of course, that the dismissal of plaintiff’s action as to one defendant raises the possibility of two juries in two different trials reaching inconsistent verdicts on the same evidence, and this is a travesty no litigant in this state is required to suffer. *633Bernick v. Jurden, 306 N.C. 435, 293 S.E.2d 405 (1982); Oestreicher v. American National Stores, Inc., 290 N.C. 118, 225 S.E.2d 797 (1976), and many other cases. Furthermore, even if the appeal was technically premature, I would determine it on its merits rather than leave it to return later to the additional delay and inconvenience of the parties and this Court alike.